Citation Nr: 9910638	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  98-16 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  


REMAND

In December 1997, Joseph C. Edwards, Ph.D., the veteran's 
private psychologist, reported that the veteran had been his 
patient since February 1995 and that the veteran's diagnoses 
were PTSD and panic disorder with agoraphobia.  Dr. Edwards 
noted that the veteran's chemotherapy was under the 
supervision of Dr. Karipineni Prasad, the veteran's 
psychiatrist.

Although the RO received an Authorization for Release of 
Information (VA Form 21-4142) to obtain Dr. Edwards' records, 
it has failed to request those records. 

In March 1998, the RO received clinical records of the 
veteran's treatment rendered by Dr. Prasad from May 1996 to 
February 1998.  The various psychiatric diagnoses included 
anxiety, PTSD, depressive disorder not otherwise specified 
with paranoia, and personality disorder, schizoid.  In May 
1996, Dr. Prasad reported that the veteran had been working 
at Delphi Packard since October 1972.

In January 1998, the president of the veteran's union 
reported that for the last few years, the veteran had missed 
approximately five months of work each year and that the 
veteran had been diagnosed with PTSD.  The personnel records 
from the veteran's employer have not been associated with the 
claims folder.

In March 1998 a VA psychiatric examination was performed.  
The examination report reflects that the veteran's claims 
folder was not made available to the examiner for review.  
The psychiatric diagnoses were chronic paranoid schizophrenia 
in partial remission and PTSD.  The examiner did not 
distinguish the symptoms associated with the PTSD from those 
associated with paranoid schizophrenia.

In light of the foregoing, the Board is of the opinion that 
additional development of the record is necessary prior to 
further appellate consideration.  Accordingly, the case is 
remanded for the following actions:

1.  The RO should request the veteran to 
provide the names, addresses, and 
approximate dates of treatment or 
examination, for all recent health care 
providers who may possess additional 
records relevant to the issue of 
entitlement to an increased rating for 
PTSD.  After obtaining any necessary 
authorization, the RO should request 
copies of all indicated records not 
currently on file directly from the 
providers, to include Joseph C. Edwards, 
Ph.D. 

2.  The RO should contact the veteran's 
employer, Delphi Packard, and request 
copies of the veteran's personnel records 
showing the amount of time missed from 
work in recent years and the reasons for 
the absences.

3.  Then, the RO should schedule the 
veteran for a VA examination by a 
psychiatrist to determine the extent of 
his PTSD.  All indicated tests and 
studies should be performed.  The claims 
folder must be made available to the 
examiner so that the relevant medical 
history may be reviewed.  With respect to 
each of the symptoms identified in the 
criteria for evaluating mental disorders, 
the examiner should indicate whether such 
symptom is a symptom of the veteran's 
PTSD.  To the extent possible, the 
manifestations of the veteran's PTSD 
should be distinguished from those of any 
other psychiatric disorder found to be 
present.  The examiner should provide a 
global assessment of functioning score 
(GAF) and provide an explanation of the 
significance of the score assigned.  The 
examiner should also provide an opinion 
concerning the degree of social and 
industrial impairment resulting from the 
PTSD, to include whether it renders the 
veteran unemployable.  The rationale for 
all opinions expressed should be 
provided.

4.  Then, the RO should undertake any 
other indicated development.  The RO 
should then readjudicate the issue of 
entitlement to a rating in excess of 30 
percent for PTSD.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he and his representative 
must be furnished a Supplemental 
Statement of the Case and afforded an 
opportunity to respond.  Thereafter, if 
otherwise in order, the case should be 
returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to the 
final disposition of the issue.  The veteran need take no 
action until he is otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1998) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the RO's to provide 




expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

